*172ON PETITION FOR REHEARING GRANTED
PER CURIAM.
Upon reconsideration on petition for rehearing, we find, as we did in our previous opinion, that the trial court erred in denying appellant’s motion to strike the chemist’s testimony. Even though we held in our previous opinion and reaffirm here that the positive “field test” for phencycli-dine stands unrefuted and was properly considered in the trial court’s ruling on a motion for judgment of acquittal, we cannot say that the jury gave credence to such testimony. It may well have been that the jury based its verdict upon the testimony of the chemist which should have been excluded. Therefore, our previous affirmance is vacated, and this cause is reversed and remanded for new trial.
McCORD, C. J., and BOYER and MILLS, JJ., concur.